UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4003


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHANDA L. GILYARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Jerome B. Friedman,
Senior District Judge. (4:10-cr-00039-JBF-TEM-1)


Submitted:   June 23, 2011                 Decided:   July 8, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Timothy V. Anderson, ANDERSON & ASSOCIATES, Virginia Beach,
Virginia, for Appellant. Neil H. McBride, United States
Attorney, Brian J. Samuels, Assistant United States Attorney,
Robert   Murdough,  OFFICE   OF  THE UNITED STATES  ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shanda L. Gilyard was convicted by a jury of one count

of conspiracy to commit bank fraud, in violation of 18 U.S.C.

§§ 1344, 1349 (2006) (Count One); seven counts of bank fraud, in

violation of 18 U.S.C. § 1344 (2006) (Counts Two through Eight);

six counts of possessing and uttering counterfeit securities, in

violation of 18 U.S.C. §§ 513(a), 2 (2006) (Counts Nine through

Fourteen); *     and    one   count   of       aggravated    identity     theft,    in

violation of 18 U.S.C. § 1028A (2006) (Count Fifteen).                          Gilyard

was sentenced to a total of 192 months’ imprisonment.                      Gilyard’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738, 744 (1967), stating that he found no meritorious issues for

appeal,    but    questioning     whether       the   district    court    erred    in

denying    Gilyard’s      post-verdict         motions   and     in    adopting    the

factual    findings     contained     in   the     presentence        report    (“PSR”)

over Gilyard’s objections.            Gilyard filed a pro se supplemental

brief also challenging the denial of her post-verdict motions,

which    are    based   on    Gilyard’s    belief     that   a   witness       perjured

himself at trial.         Although we affirm Gilyard’s convictions and


     *
       The judgment erroneously cites 18 U.S.C. § 512(a) (2006)
for these counts of conviction. However, Gilyard was convicted
of violating § 513(a), as charged in the indictment.    Because
the judgment does not accurately recite the disposition of this
case, we remand this case to the district court for correction
of the written judgment. See Fed. R. Crim. P. 36.



                                           2
sentence, we remand for the purpose of correcting a clerical

error in the judgment.       See Fed. R. Crim. P. 36.

          Gilyard first challenges the district court’s denial

of her post-verdict motions for substitution of counsel and for

a continuance.     Both motions center on Gilyard’s allegation that

a Government witness committed perjury.            We review the district

court’s denial of a continuance for abuse of discretion.               United

States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006).                     The

trial court abuses its discretion when its denial of a motion

for continuance is “an unreasoning and arbitrary insistence upon

expeditiousness in the face of a justifiable request for delay.”

Id.   Whether to grant a motion for substitution of counsel is

also within the district court’s discretion.              United States v.

Reevey, 364 F.3d 151, 156 (4th Cir. 2004).

          In     evaluating    whether   the     trial   court    abused   its

discretion in denying a defendant’s motion for substitution of

counsel, we consider: (1) the timeliness of the motion; (2) the

adequacy of the court’s inquiry into the defendant’s complaint

about her attorney; and (3) whether the attorney/client conflict

was so great that it resulted in total lack of communication

preventing an adequate defense.          Id.      We weigh these factors

against   the     district     court’s     “interest     in      the   orderly

administration    of   justice.”     Id.    at    157.     In    addition,   a

district court has wide latitude in limiting a defendant’s right

                                     3
to counsel of choice, based upon fairness and the demands of the

court’s calendar.             United States v. Gonzalez-Lopez, 548 U.S.

140, 152 (2006).

            We have reviewed the record and find that all three

factors weighed against granting Gilyard’s motion for substitute

counsel.      Therefore, we conclude without difficulty that the

district    court       did   not   abuse    its       discretion      in    denying     the

motion.     Moreover, because the district court’s ruling was not

arbitrary, the court did not abuse its discretion in denying

Gilyard’s motion for a continuance.

            Next, counsel generally questions whether the district

court     erred    in     adopting     the        PSR’s    factual      findings         over

Gilyard’s     objections.            However,          Gilyard   has        not   made    an

affirmative showing that the PSR’s findings are unreliable or

inaccurate.       United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990).     Therefore, the district court did not err in adopting

the PSR’s factual findings.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we affirm Gilyard’s convictions and sentence.                                We

note, however, that the judgment contains a clerical error.                              The

judgment    states       that   Gilyard          was    convicted    of      Counts      Nine

through Fourteen under 18 U.S.C. § 512(a).                          Gilyard, however,

was charged with and convicted of violating 18 U.S.C. § 513(a)

                                             4
with respect to these counts of the indictment.               We accordingly

remand for the purpose of correcting this clerical error.                  See

Fed. R. Crim. P. 36.

           This court requires that counsel inform Gilyard, in

writing,   of   her   right   to   petition   the   Supreme   Court   of   the

United States for further review.             If Gilyard requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on Gilyard.               We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                     AFFIRMED AND REMANDED




                                      5